Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 5 has been canceled.  Claims 1-4 and 6-21 are pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p) (4) because reference character “130” has been used to designate both the part of Fig. 1 and the part of Fig. 8a.  These are clearly two different parts.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment of claim 10 with more than one push tab must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 


Specification
The amendment filed January 14, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The drawing amendment to Fig. 1, 4, 5, 7a-b and 10 a-d adds new matter in that the position, size, style, etc. of a push tab is added to each of these drawings.
Applicant is required to cancel the new matter in the reply to this Office Action.
The disclosure is objected to because of the following informalities: The disclosure of three sets of tabs is exceptionally poor.  In particular, it seems to be mechanical stop and locked position claimed which the claim is most reliant upon for distinguishing the invention.  Applicant has not established any clear indication of which tab is relied upon to disclose the stop and locked position because the tab structures are the most poorly described portion of applicant’s invention and disclosure (claims, written specification and drawings).
Applicant identifies three sets of tabs.  A first set described as one or more pull tabs or ends 112, 113.  These pull tabs 112 and 113 are tabs that extend from the upper peripheral edge of a tray rim and .
Appropriate correction is required.

Claim Interpretation
	Applicant has drafted the claims.  The Office is not a mind-reader and doesn’t think about what applicant intends.  The claim language is interpreted in light of the specification.  The words are interpreted according to a plain and ordinary definition.
	Applicant identifies three sets of tabs.  A first set described as one or more pull tabs or ends 112, 113.  These pull tabs 112 and 113 are tabs that extend from the upper peripheral edge of a tray rim and are located at the respective tray ends, first and second end.  These tabs 112, 113 extend through a case slot 145 at the second end of the case but do not prevent longitudinal movement of the tray relative to 
	First and second end are interpreted broadly to define a broad area generally at the end of the tray or case.
	The tab as stated in claim 1 must be movable by a user input between a locked position and a released position.  The Office is not sure to which specific tab structure applicant is referring.  The tab is broadly interpreted and can lock movement in the side to side or transverse direction or, alternately, the longitudinal direction.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 discusses an embodiment with more than one push tab by stating, “the push tab is located on a top surface of the tray second end adjacent a top opening of each of the plurality of product storage compartments.”  There is no support for an embodiment with more than one push tab.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is dependent on canceled claim 5, Claim 8 is incomplete and indefinite.  The metes and bounds of claims 8 and 9 can’t be determined.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bailey et al. (US 2010/0133140) (Bailey).
Bailey discloses a package, comprising: a case (shell 10; Fig. 1A) and a tray (sliding tray 50; Fig. 1B), wherein the tray is selectively insertable and removable from the case; the tray having at least one product storage compartment 54, a first end, and a second end; the case having a first end with an opening configured to allow insertion and removal of the tray at least partially within the case, and the case having a second end opposite the case first end, wherein the case second end includes a slot (cutout 18) for lockably retaining a push tab (detent 57) located on the tray second end; wherein the push tab located on the tray second end is movable by a user input between a locked position and a released position, wherein the push tab and the slot of the case cooperate to form a mechanical stop inhibiting removal of the tray from the case when the tray is inserted into the case and the push tab is in the locked position; wherein the push tab is located on a top surface of the tray second end adjacent a .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10-17, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Rohrmus et al. (US 2005/0269236) (Rohrmus).
	Re claim 4, Bailey fails to disclose compartments arranged in the transverse direction.  Rohrmus teaches a blister pack comprising a base foil with formed depressions or compartments arranged in longitudinal and transverse directions (see Fig. 1) defining chambers 2 (multiple storage compartments) and a cover formed by foil layers 3 and 4 and hot seal lacquer 8, see Fig. 2.  Each compartment has a designated cover 9 separated from other covers 9 by perforation lines 6, 7 as shown in Fig. 1.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the tray to have a plurality of storage compartments arranged in longitudinal and transverse directions to allow for multiple individually sealed doses to be compactly packaged within the package and to provide multiple doses to provide medication for multiple times a day and over a number of days.
Re claims 10-17, 20 and 21, Bailey fails to disclose a compartment cover.  Rohrmus teaches a blister pack comprising a base foil with formed depressions or compartments arranged in longitudinal 
Re claims 15 and 16, plastic foil 4 of Rohrmus is a single layer plastic film.
Re claim 17, plastic foil 4 and aluminum foil 3 combine to form a multilayer plastic film.
Re claim 20, hot seal lacquer 8 is adhesive.
Re claim 21, Bailey teaches container materials of polyethylene and polystyrene.

Claims 4, 10-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Inoue et al.  (US 2003/0102247) (Inoue).
Re claim 4, Bailey fails to disclose compartments arranged in the transverse direction.  Inoue teaches a package like a blister pack comprising compartments arranged in longitudinal and transverse directions (see Fig. 3).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the tray to have a plurality of storage compartments arranged in longitudinal and transverse directions to allow for multiple individually sealed doses to be compactly packaged within the package and to provide multiple doses to provide medication for multiple times a day and over a number of days.

Re claims 15-17, layers 31, 35 and 36 are plastic film layers.  
Re claims 18 and 19, heat sealing and ultrasonic welding are product-by-process limitations evaluated in accordance with MPEP 2113, the product is not structurally different than a heat sealed cover as taught by paragraph [0052], last line “heat sealing layer.”  The bonding mentioned is heat sealing and ultrasonic welding is not structurally different from heat sealing.
Re claim 21, Bailey teaches container materials of polyethylene and polystyrene.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Carey, Jr. (US 4284204) (Carey).
Bailey discloses the package except for the diagonally opposite corner arrangement of the push tabs of claim 7 and the bottom surface push tab arrangement of claims 8 and 9.  Carey teaches bottom push tabs positioned in the four corners such that a diagonally opposite corner arrangement is shown.  
Re claim 7, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to add diagonally opposite corner push tabs to provide an arrangement that secures the tray at areas that are diagonally opposed which would resist inadvertent opening from an impact to prevent inadvertent opening.
.

Response to Arguments
Applicant’s arguments, see remarks, filed January 14, 2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bailey et al. (US 2010/0133140).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fenn Mathew can be reached on 571-272-4978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






sjc
/STEPHEN J CASTELLANO/               Primary Examiner, Art Unit 3733